Citation Nr: 0826062	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
Hodgkin's disease.   
 
2.  Entitlement to an initial higher (compensable) rating for 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from March 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
granted service connection and a noncompensable rating for 
Hodgkin's disease, effective March 28, 2005, and granted 
service connection and a noncompensable rating for abdominal 
scars, residuals of a laparotomy and ventral hernia repairs, 
effective March 28, 2005.  

The issue of entitlement to an initial higher (compensable) 
rating for abdominal scars, residuals of a laparotomy and 
ventral hernia repairs, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's service-connected Hodgkin's disease is 
currently in remission.  The only residuals of the disease 
are abdominal scars, residuals of a laparotomy and ventral 
hernia repairs that are separately service-connected.  


CONCLUSION OF LAW

The criteria for a compensable rating for Hodgkin's disease 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.117, Diagnostic Code 7709 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, the claimant 
should be given a general notification to submit any other 
evidence he has in his possession that may be relevant to the 
claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores, supra.  Further, under Vazquez, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in an April 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection for 
Hodgkin's disease, and in a February 2006 letter, the RO 
provided notice regarding what information and evidence is 
needed to substantiate the claim for an initial higher 
(compensable) rating for Hodgkin's disease, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claims.  A 
March 2006 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The case was 
last readjudicated in December 2006.  

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating following 
the grant of service connection for Hodgkin's disease.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and articles 
submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and articles submitted by 
the veteran.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The RO has assigned a noncompensable (0 percent) rating for 
Hodgkin's disease, effective March 28, 2005.  The RO has 
rated the veteran's Hodgkin's disease under Diagnostic Code 
7709.  

Diagnostic Code 7709 provides that a 100 percent rating is 
warranted for Hodgkin's disease where there is active disease 
or during a treatment phase.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after the discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based on 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105.  If there has been no local 
recurrence or metastasis, the disorder shall be rated on the 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709.

The Board notes that the veteran is service-connected for 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs, associated with Hodgkin's disease.  The Board 
observes that the issue of an increased rating for such 
disorder is the subject of the remand below.  The veteran has 
not alleged that he has any other current residuals of his 
service-connected Hodgkin's disease.  

Private treatment records dated from October 2004 to November 
2004 show treatment for several disorders.  

An August 2005 VA lymphatic disorders examination report 
noted that the veteran's claims file was reviewed and that 
notes in the electronic medical record were also reviewed.  
The examiner discussed the veteran's medical history in 
detail.  The examiner noted that the veteran was found to 
have a large pelvic mass on admission to a hospital in 
September 1981.  It was reported that the discharge note 
reported that the veteran had swelling of the left leg, 
secondary to obstruction and complete occlusion of his venous 
system from the level of the iliac veins to the calf veins.  
It was also noted that the veteran had a large pelvic tumor.  
The examiner indicated that a laparotomy showed multiple 
tumors in the pelvic and para-aortic areas.  The examiner 
reported that part of the tumor was taken from the pelvic 
area and that biopsies of the liver and spleen were 
performed.  The examiner stated that the biopsy of the pelvic 
tumor showed mixed cell type Hodgkin's disease and that the 
liver and spleen biopsies were negative.  It was noted that 
an IVP showed no obstruction of the collecting system, but 
that the bladder was elevated and displaced toward the right.  
The examiner indicated that there was also some bladder 
outlet obstruction and that a barium enema had shown 
displacement of the rectosigmoid junction by the pelvic mass.  
It was noted that the veteran was referred to a private 
doctor for treatment of the Hodgkin's disease.  The examiner 
reported that it was initially planned that the veteran would 
receive six cycles of chemotherapy followed by inverted Y 
radiotherapy, but although the veteran did received 
chemotherapy with nitrogen mustard, Oncovin, Precarbazine, 
and Prednisone, the six cycles were not completed because the 
veteran developed very low blood counts.  

The examiner stated that the veteran had a good response to 
the chemotherapy and that radiotherapy was not given.  It was 
noted that the chemotherapy was stopped in September 1982 and 
that the veteran was followed until 1992 with no further 
recurrence.  The examiner noted that at the time of his 
diagnosis, the veteran reported that he did have a lot of 
urinary frequency as well as swelling of the left leg.  The 
veteran stated that the symptoms of urinary frequency 
disappeared once the chemotherapy was begun and the pelvic 
mass shrank.  He reported that he did have some residual 
swelling of his left leg.  The veteran stated that with the 
chemotherapy, he developed neuropathies of both of his hands 
and feet with numbness and tingling in his fingers as well as 
the bottoms of his feet from the Vincristine and the Oncovin.  
He indicated that those symptoms resolved after several 
months.  He also related that he had nausea from the 
chemotherapy and a heightened sense of smell and that those 
symptoms disappeared several months after the therapy was 
discontinued.  It was noted that in terms of fertility, the 
veteran stated that he had a vasectomy before he developed 
Hodgkin's disease.  

The examiner noted that the veteran had multiple other 
medical problems including malaria while in Vietnam, diabetes 
mellitus, and sleep apnea.  It was noted that the veteran did 
have pneumonia and pulmonary edema at one time.  The examiner 
indicated that the veteran developed a deep vein thrombosis 
of his left calf and that lab work in June 2000 showed a 
factor V mutation which was indicative of familial 
thrombophilia.  The examiner reported that the veteran had 
also undergone ventral hernia repairs.  The examiner noted 
that the veteran stated that he had two ventral hernia 
repairs to the midline.  It was reported that those records 
were not in the claims file.  The examiner related that the 
veteran also had a ventral hernia repair in the right mid 
upper quadrant of his abdomen in November 2000.  

The examiner reported that the veteran was well-developed, 
well-nourished, and obese, with a very protuberant abdomen.  
It was noted that the veteran was alert and oriented, and 
very pleasant.  The examiner indicated that the veteran's 
lymphatic system showed no cervical, axillary, or inguinal 
adenopathy and that his lungs were clear.  The examiner 
stated that the veteran's abdomen was protuberant with normal 
bowel sounds.  It was noted that the veteran had a long 
midline abdominal scar that measured 42 cm by 2 cm that was 
flat and well healed with no breakdown or keloid formation.  
The examiner reported that such scar was almost the same 
color as the surrounding tissue.  The examiner indicated that 
in the lower portion of his abdomen, below the umbilicus and 
above the symphysis pubis, the veteran had another abdominal 
scar that measured 22 cm by 4 mm.  It was noted that the scar 
was almost imperceptible, that it was flat and well healed, 
and that it was the same color as the surrounding tissue with 
no breakdown or keloid formation.  The examiner stated that 
on the veteran's right abdomen, he had a scar that measured 
22 cm by 1 cm.  The examiner indicated that the scar was 
paler than the surrounding tissue and that it had no 
breakdown or keloid formation.  It was reported that neither 
scar interfered with movement or function.  The examiner 
reported that sensation was intact in the veteran's 
extremities and that his right dorsalis pulse was strong.  It 
was noted that the left dorsalis pulse was difficult to 
palpate, but that it was easily found with Doppler.  The 
examiner indicated that both of the veteran's feet felt cool 
to the touch and that there was no edema of the lower 
extremities.  

The diagnosis was Hodgkin's disease in remission.  The 
examiner indicated that the veteran was diagnosed with 
probably stage II Hodgkin's disease in 1981 and that he was 
treated with slightly less than 6 courses of chemotherapy 
with Nitrogen Mustard, Oncovin, Procarbazine, and Prednisone, 
with a good response.  It was noted that the veteran was 
followed for ten years by his hematologist with no apparent 
recurrence.  The examiner reported that during other 
hospitalizations for deep venous thromboscintigrams, a 
pulmonary embolus, and for ventral hernia repairs, the 
veteran had not been noted to have any mediastinal adenopathy 
on chest X-rays.  The examiner commented that the veteran did 
not appear to have any residuals of the therapy.  The 
examiner noted that the veteran did have some residual 
enlargement of his left leg compared to the right, but that 
it was doubtful that the deep vein thrombosis on the left was 
related to the Hodgkin's disease as the veteran had a prior 
deep vein thrombosis on the right lower leg and did not have 
the factor V mutation as previously discussed.  The examiner 
remarked that the veteran did require two surgeries for 
midline ventral hernia repairs through the scar of the 
laparotomy that was done for evaluation of the pelvic mass.  
The examiner stated that there may have been some 
relationship to the initial surgery that was done, however, 
there could be also a strong relationship to the development 
of ventral hernia in the veteran due to his protuberant 
abdomen.  

VA treatment records dated from September 2005 to December 
2005 show treatment for several disorders.  

The medical evidence reflects that by the date service 
connection became effective (March 28, 2005), the veteran's 
Hodgkin's disease was no longer active and that his treatment 
had been discontinued.  In this regard, the Board notes that 
the August 2005 VA lymphatic disorders examination report 
noted that the veteran was diagnosed with probably stage II 
Hodkin's disease in 1981, that he received chemotherapy, and 
that his was followed for ten years with no apparent 
recurrence.  The veteran was found to be in full remission at 
the time of the examination.  The examiner specifically 
indicated that the veteran did not appear to have any 
residuals of his therapy for Hodgkin's disease.  The only 
residuals of the veteran's Hodkin's disease are abdominal 
scars, residuals of a laparotomy and ventral hernia repairs, 
which are separately service-connected and the subject of the 
remand below.  

The evidence shows that the veteran's service-connected 
Hodgkin's disease is not productive of any significant 
residual impairment, and thus no more than a noncompensable 
(0 percent) rating is warranted under Diagnostic Code 7709.  
Accordingly, the Board concludes that the criteria for 
assignment of a compensable rating for the veteran's 
Hodgkin's disease have not been met.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the veteran's 
Hodgkin's disease at any point during the course of the 
claim, and the claim for a compensable rating is denied.  See 
Fenderson, supra.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A compensable rating for Hodkin's disease is denied.  




REMAND

The remaining issue on appeal is entitlement to an initial 
higher (compensable) rating for abdominal scars, residuals of 
a laparotomy and ventral hernia repairs.  The Board finds 
that there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA lymphatic disorders 
examination in August 2005.  The diagnosis was Hodgkin's 
disease in remission.  The examiner commented that the 
veteran required two surgeries for midline ventral hernia 
repair through the scar of the laparotomy that was done for 
evaluation of a pelvic mass.  The examiner indicated that 
such residuals may have some relationship to the initial 
surgery that was done, however, there could also be a strong 
relationship to the development of ventral hernias in the 
veteran due to his protuberant abdomen.  

In his February 2006 notice of disagreement and in his 
December 2006 substantive appeal, the veteran has reported 
that he had weakening of his abdominal wall.  The Board notes 
that such symptomatology, if found, could indicate that an 
increased rating is necessary in this case.  See 38 C.F.R. 
§ 4.114, Diagnositc Code 7339.  

The Board notes that the veteran has not been afforded a VA 
examination as to his abdominal scars, residuals of a 
laparotomy and ventral hernia repairs, for three years.  
Additionally, the record, specifically the veteran's 
statements noted above, raises a question as to the current 
severity of his service-connected disorder.  Therefore, the 
Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all other 
medical providers who have treated him for 
abdominal problems since December 2005.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records dating since December 2005 should 
be obtained.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
disability due to his service-connected 
abdominal scars, residuals of a laparotomy 
and ventral hernia repairs.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
service-connected abdominal scars, 
residuals of a laparotomy and ventral 
hernia repairs, should be reported in 
detail.  The examiner should indicate 
whether the veteran currently suffers from 
a ventral hernia and the current size 
thereof.  The examiner should also 
indicate whether there is weakening of the 
abdominal wall with an indication for a 
supporting belt and whether such supports 
the hernia well under normal conditions.  
If the hernia is massive, it should be 
noted whether there is persistent, severe 
diastasis of recti muscles, or extensive 
diffuse destruction or weakening of 
muscular and fascial support of the 
abdominal wall so as to be inoperable.  

3.  Thereafter, readjudicate the claim for 
entitlement to an initial higher 
(compensable) rating for abdominal scars, 
residuals of a laparotomy and ventral 
hernia repairs.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


